Citation Nr: 0533282	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-08 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	The propriety of an original disability rating of 30 
percent for PTSD with bipolar disorder.  

3.	The propriety of an original disability rating of 10 
percent for right knee tendonitis.  

4.	The propriety of an original noncompensable disability 
rating for lumbar strain.  

5.	The propriety of an original 10 disability rating for 
acne vulgaris.  

6.	The propriety of an original noncompensable disability 
rating for pes planus.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to 
December 2000.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in November 2000, that granted service 
connection for right knee tendonitis, pes planus, acne 
vulgaris, lumbar strain, and PTSD with bipolar disorder. The 
November 2000 decision denied the veteran's claims of 
entitlement to service connection for scars, status post nevi 
removal on the stomach and back, and early bronchitis. The 
veteran duly appealed the ratings assigned to her PTSD, right 
knee tendonitis, lumbar strain, acne vulgaris, and pes 
planus.

In March 2003, the St. Petersburg RO granted service 
connection for scars, status post nevi excision, stomach and 
back; but, denied service connection for hyperkeratosis, 
bilateral hearing loss, headaches, tinnitus, scar on the left 
leg, a left ankle sprain, sleep apnea, a left knee condition, 
and right and left trapezius strain. The denials of service 
connection were also duly appealed.

In May 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript of that hearing is of record. 

In a September 2004 decision the Board denied service 
connection for a left leg scar and granted service connection 
for bilateral trapezius/rhomboid strain.  The Board remanded 
the issues of entitlement to service connection for 
hyperkeratosis, bilateral hearing loss, headaches, tinnitus, 
sinusitis/rhinitis, residuals of a left ankle sprain, sleep 
apnea, a left knee condition, and entitlement to an original 
disability rating in excess of 30 percent for PTSD, in excess 
of 10 percent for right knee tendonitis, a compensable 
disability rating for lumbar strain, a compensable disability 
rating for acne vulgaris, and a compensable disability rating 
for pes planus.  

The RO, in a June 2005 rating action, granted service 
connection for tinnitus, a left knee disability, headaches, a 
left ankle disorder, sleep apnea, and allergic rhinitis.  The 
RO also assigned a 10 percent evaluation for the veteran's 
acne vulgaris, effective December 30, 2000.  The issues 
listed on the title page of this decision are now before the 
Board for further appellate consideration.  

A review of the record indicates that the veteran may be 
seeking service connection for a cervical spine disorder.  
This matter has not been developed and certified for appeal 
and is referred to the RO for all appropriate action.  

The propriety of an original noncompensable disability rating 
for lumbar strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran does not have bilateral hearing loss as 
defined by VA.  
2.	The veteran has shown occupational and social impairment 
with reduced reliability and productivity due to 
symptoms as an anxious affect, depression, sleeping 
difficulties, panic attacks, impaired judgment, and 
disturbances of mood that result in difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.	The veteran's right knee tendonitis is manifested by 
mild degenerative joint disease with pain on knee range 
of motion, but without clinical evidence of subluxation 
or instability in the knee.  

4.	The veteran has mild pes planus resulting in some foot 
pain on prolonged standing.  

5.	The veteran's acne causes comedones, papules, pustules, 
and deeper inflamed nodules on the face and papules and 
pustules on the chest and back involving approximately 
10 percent of her exposed skin and about 20 percent of 
her total skin area: no systemic involvement is 
indicated.  


CONCLUSIONS OF LAW

1.	Bilateral defective hearing was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2005).  

2.	The criteria for a 50 percent initial evaluation for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, 4.130 Diagnostic Code 9411 
(2005).  

3.	The criteria for an initial evaluation in excess of 10 
percent for a right knee disability have not been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71, Diagnostic 
Codes 5024, 5003, 5260, 5261 (2005).  

4.	The criteria for an initial compensable evaluation for 
pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71, Diagnostic Code 5276 (2005).  

5.	The criteria for an initial evaluation in excess of 10 
percent for acne have not been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). The VCAA modified VA's duties to 
notify and assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., slip 
op at 16-17. That decision also held that the VCAA notice 
letter should be sent to the veteran prior to the rating 
action that decided his claim. The decision majority also 
expressed the view that such notice should be provided prior 
to initial adjudication of the claim.

In letters dated in February 2002, August 2003, and September 
2004, the RO informed the veteran of the provisions of the 
VCAA and the relevance of this legislation to his current 
claims. These letters, in conjunction with the statements of 
the case and the supplemental statement of the case, advised 
him of the evidence needed to substantiate his claims, and of 
who was responsible for obtaining what evidence. In addition, 
the notice letters indicated to the veteran the need to 
provide any evidence in his personal possession that pertains 
to the claim or, in other words, that the veteran should 
"give us everything you've got pertaining to your claim(s)." 

While the veteran was provided with the VCAA notice letters 
after the initial adjudication of his claim, delayed notice 
is generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  

It does not appear that any clinical evidence relevant to the 
veteran's current claim is available, but not associated with 
the claims folder. Under the VCAA, the VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran has been provided with several recent VA 
examinations pursuant to the earlier Board remand.  These 
evaluations provided sufficient clinical findings and 
competent medical opinions relevant to the adjudication of 
the veteran's current claims.  

I.	Service Connection for Hearing Loss.  

On the veteran's April 1996 preenlistment examination, the 
veteran's ears were evaluated as normal on clinical 
evaluation.  On audiometry examination, pure tone thresholds 
were 5, 0, 0, 0, and 5 decibels in the right ear and 0, 0, 0, 
0, and 0 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively. Service medical records contain 
a July 1998 reference to complaints of decreased muffled 
hearing associated with otalgia following a fight.  The 
assessment was otalgia with complaint of ear trauma.  
Audiometry examinations conducted during service contain no 
pure tone thresholds in excess of 10 decibels in either ear 
at 500, 1000, 2000, 3000, and 4000 Hertz. On the veteran's 
October 2000 predischarge examination her ears were evaluated 
as normal on clinical evaluation.  On audiometry examination, 
pure tone thresholds were 0, 5, -10, -10, and 5 decibels in 
the right ear and 0, 5, 0, -10 and -5 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

Post service VA and private clinical records contain no 
complaints, findings, or diagnoses indicative of a hearing 
loss.  

During a May 2004 RO hearing before the undersigned, the 
veteran said that she had a hearing loss and that she had 
been seen during service for this problem.  She testified 
that her military duties involved working with propeller 
driven aircraft.   

On VA examination in October 2004 the veteran complained of 
nasal discharge every three or four months that was 
associated with clogging of the ears.  Evaluation revealed 
the ears to be clear and there was no evidence of any 
tympanic perforations or effusion.  An assessment of allergic 
rhinitis was rendered.  During a May 2005 VA examination the 
veteran complained of tinnitus and mild hearing loss.  She 
reported working with jet aircraft during service.  The 
veteran said that she did not really notice her hearing loss.  
Evaluation revealed her ears to be clear and there was no 
impacted cerumen, tympanic membrane perforations or effusion.  
The doctor reviewed the veteran's audiological tests and 
stated, essentially, that the veteran had normal hearing and 
that she did not qualify as having sensorineural hearing 
loss. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2003).

The veteran's service medical records do contain a reference 
to muffled hearing following a traumatic injury to the ears 
and the veteran has also indicated that she also has muffled 
hearing when she has an attack of rhinitis.  However, a 
recent VA examiner described her hearing as normal and the 
audiometric studies of record do not demonstrate that the 
veteran has a hearing loss for which service connection may 
be granted 38 C.F.R. § 3.385.  Since that is the case, 
service connection for a hearing loss is not warranted.  

II.	Increased rating For PTSD.  

On VA psychiatric examination conducted in November 2005 the 
veteran reported the onset of suicidal symptoms in 1997 after 
an assault and break-in/assault.  She also reported bad 
dreams, sleeping difficulties, mood swings, flashbacks, and 
panic attacks.  On evaluation he appeared to be well groomed, 
fully oriented, and anxious.  Speech and memory were within 
normal limits and there were no suicidal thoughts, 
hallucinations, inappropriate behavior, or homicidal 
thoughts.  There was no history of ritualistic behavior, 
impaired impulse control, and obsessions.  The diagnoses on 
Axis I were chronic PTSD and bipolar disorder with a severe 
(suicidal and Atypical (eating disorder) in most recent 
episode.  A Global Assessment of Functioning (GAF) score of 
60 was reported. The doctor believed that employability was 
probably ok provided it was in a safe and non-stressful 
environment.  

During an evaluation in June 2002 the veteran was said to 
have sleeping difficulties and was also anxious and 
hypervigilant.  Depression was also reported, as was 
hyperactivity.  Insight and judgment were fair and her GAF 
score was reported to be 40.  During VA outpatient treatment 
in September 2002 the veteran was noted to be mildly anxious 
and she was said to be maintaining good academic performance 
in nursing school.  When seen in February 2003 the veteran 
was again noted to have poor sleep.  Her GAF score was again 
reported to be 40.  

While receiving outpatient treatment in March 2004 the 
veteran said that she had become increasingly  nervous and 
jittery over the previous two months since she had been out 
of medication.  On evaluation the veteran was cooperative and 
had good eye contact.  Her speech was clear, coherent, 
appropriate, and goal directed.  Her mood was anxious and 
nervous with a full range of congruent affect.  There was no 
paranoia, suicidal ideation, hallucinations, or delusions.  
The veteran was alert and oriented, but had limited insight.  

During a May 2004 RO hearing before the undersigned, the 
veteran explained that her PTSD developed as a result of 
sexual harassment and she said that she did not feel 
comfortable being around people, especially men.  She also 
said that she did not like being alone and therefore lived 
with her fiancée.  

On mental status evaluation conducted during outpatient 
treatment in June 2004, the veteran was described as 
cooperative and comfortable.  Her overall demeanor was 
described as superficial and childish.  Speech was clear, 
coherent, and goal oriented.  Her mood was anxious and her 
affect was congruent and of full range.  The diagnoses on 
Axis I included dysthymia and history of PTSD.  The GAF score 
was 55-60.  

During a December 2004 VA psychiatric examination the veteran 
had a pleasant demeanor and good eye contact.  She was 
tearful during the interview.  Speech had a normal rate and 
rhythm.  Anxiety was reported and the veteran's affect was 
sad.  Her thought process was goal directed with no flight of 
ideas, no looseness of association and no thought 
broadcasting.  No homicidal or suicidal ideation was noted.  
Insight and judgment were fair.  The diagnoses on Axis I were 
dysthymia and chronic mild PTSD.  A GAF score of 55 was 
reported.  

When seen by the VA as an outpatient in December 2004 the 
veteran had good eye contact and was cooperative.  There was 
no evidence of lethal ideation, paranoia, or delusions.  No 
hallucinations were noted.  The diagnoses on Axis I included 
dysthymia and history of PTSD.  The GAF score was 60-65.  

On a VA psychiatric examination conducted in June 2005, the 
veteran was cooperative and had fair contact.  Her demeanor 
was pleasant and cooperative.  Speech had a normal rate and 
rhythm and motor activity was normal.  Her mood was ok, but 
her affect was tearful.  Thought processes were goal directed 
with no flight of ideas, loose associations, or thought 
broadcasting or insertion.  There was no suicidal or 
homicidal ideation and no hallucinations or delusions.  The 
diagnosis on Axis I was moderate PTSD with cor morbid 
depression.  The GAF score was 55.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7  

The veteran has been assigned a 30 percent rating for PTSD 
under Diagnostic Code 9411.  Under 38 C.F.R. § 4.130, a 
higher evaluation of 50 percent is not warranted unless there 
is:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 70 percent evaluation is warranted if the veteran exhibits:

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships. Id.

Further, a rating of 100 percent is warranted when there is:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. Id.

Review of the record reveals that the veteran is generally 
anxious during treatment and evaluations.  Considerable 
depression is reported, as are episodes of panic and social 
isolation.  In addition, sleeping difficulties, 
hypervigilance and limited judgment have been noted.  One 
examiner commented that the veteran should be employed in a 
stress free environment and the veteran's GAF scores have 
ranged from a low of 40 to a high of 65, which connotes a 
range from mild social and occupational impairment to severe 
impairment in these areas.  

In view of the above, and with consideration of the 
provisions of 38 C.F.R. § 4.7, it is the opinion of the Board 
that the veteran's service connected psychiatric disorder 
more nearly approximates a degree of severity warranting a 50 
percent disability rating under Diagnostic Code 9411 than it 
is reflective of the 30 percent rating currently in effect 
for this disability.  

In addition, the Board notes that the 50 percent rating 
assigned above for the veteran's psychiatric disorder 
represents the most disabling that this disorder has been 
since the date of the grant of service connection for her 
psychiatric disability, which in this case is December 30, 
2000, the day following the veteran's service discharge.  
Accordingly, staged ratings for the veteran's psychiatric 
disability are not warranted. Fenderson v. West, 12 Vet. App. 
119 (1999).

III.	Increased Rating for a Right Knee Disability.  

On VA orthopedic examination conducted in October 2000, the 
veteran complained of flare-ups of pain, stiffness, weakness, 
swelling, and locking in the right knee.  These episodes were 
said to occur about once a month and lasted for four days.  
Running or prolonged sitting could bring on an episode and 
the knee symptoms were relieved by a knee brace and Motrin.  
Evaluation of the knees revealed them to be of normal 
appearance with no redness, swelling, effusion, or heat noted 
in the knee.  The knee was stable and no crepitus was 
detected.  Range of motion in the right knee was from 0 
degrees of extension to 140 degrees of flexion.  There was no 
pain, weakness, fatigue, incoordination, or lack of 
endurance.  Some tenderness was noted about the right knee 
joint.  An x-ray showed minimal medial compartment narrowing 
and subchondral sclerosis.  The diagnosis was right knee 
tendonitis.  

The veteran was seen by the VA as an outpatient in March 2002 
with complaints of cracking and locking in the right knee.  
Evaluation revealed slight crepitus and no pain.  

During a VA orthopedic examination in February 2003 the 
veteran was noted to have normal range of motion in the right 
knee with no tenderness.  The McMurray and Lachman's tests 
were negative.  An x-ray showed mild degenerative joint 
disease in the right knee joint with slight narrowing of the 
joint space.  The diagnoses included very mild degenerative 
joint disease of the knees.  

During a May 2004 RO hearing before the undersigned the 
veteran stated that she injured her knees in the service as a 
result of the running, marching, and stress of military 
activity.  She said that she wore a brace on both knees.  

VA clinical records reflecting treatment for various 
disorders in 2004 make occasional reference to pain and 
tenderness in both knees.  An MRI of the right knee performed 
by the VA in August 2004 was said to be within normal limits 
except for a small effusion. 

On an October 2004 VA orthopedic examination the veteran 
complained of flare-ups of swelling and pain in the right 
knee that occur monthly and last a couple of days.  
Evaluation revealed crepitance on range of motion, which was 
from 0 to 140 degrees.  There was no instability on valgus 
and varus testing.  The Lachmans and McMurrays tests were 
negative and there were no effusions.  The diagnosis was 
osteoarthritis of the knees with mild impairment with 
moderate impairment during flares/repetitive use.  Evaluation 
revealed crepitance on range of motion, which was from 0 to 
140 degrees.  There was no instability on valgus and varus 
testing.  The Lachmans and McMurrays tests were negative and 
there were no effusions.   

During a further VA orthopedic examination in May 2005 the 
veteran complained of flare-ups of swelling and pain in the 
right knee that occur monthly and last a couple of days.  

The record shows that the veteran has been assigned a 10 
percent rating for her right knee disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024. The 
Rating Schedule provides that tenosynovitis (Diagnostic Code 
5024) will be rated on limitation of motion of the affected 
parts, as degenerative arthritis. Under Diagnostic Code 5003, 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved. 

Looking to the diagnostic criteria for limitation of motion 
of the knees, the Board first notes that normal flexion is to 
140 degrees and normal extension is to 0 degrees. 38 C.F.R. § 
4.71, Plate II. Under Diagnostic Code 5260 for limitation of 
flexion, a 10 percent rating is for application when limited 
to 45 degrees, and a 20 percent rating is for application 
when limited to 30 degrees. Under Diagnostic Code 5261 for 
limitation of extension, a 10 percent rating is for 
application when limited to 10 degrees, and a 20 percent 
rating is for application when limited to 15 degrees.  

Since Diagnostic Codes 5260 and 5261 for evaluation based on 
limitation of motion of the knee, the decision of the United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995) must be taken into account. In DeLuca, 
the Court held that the provisions of 38 C.F.R.§§ 4.40, 4.45 
(2003) must be considered when a diagnostic code provides for 
compensation based on limitation of motion. Under the 
provisions of 38 C.F.R.§§ 4.40, 4.45, consideration must be 
given to functional loss due to pain, weakened movement, 
excess fatigability, incoordination, and pain on undertaking 
movement.

The clinical evidence indicates that the veteran has 
essentially normal range of motion in the right knee, but 
such motion is accompanied by pain.  While the veteran 
reports flare-ups of right knee pain on a monthly basis, no 
significant incoordination, weakness, pain on motion, or 
fatigue has been found in the right knee on repeated VA 
examinations.  Even with consideration of occasional flare-
ups in the knee, the right knee disability does not equate 
even approximately to extension in the right leg limited to 
15 degrees or leg flexion limited to 30 degrees.  Therefore, 
an evaluation in excess of 10 percent for the veteran's right 
knee disability based on diagnostic codes 5260 and 5261 is 
not warranted.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent. Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257. VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997). 
However, a review of the medical evidence, including three VA 
orthopedic examinations, reveals that while the veteran 
suffers from degenerative joint disease of the right knee, 
there is no significant instability or subluxation in the 
right knee.  Therefore, an increased evaluation for the 
veteran's service connected right knee disability is not 
warranted based on Diagnostic Code 5257.  

In view of the above, the Board concludes that the veteran's 
right knee disability is adequately reflected at present by 
the 10 percent rating currently assigned for this disability.  

In addition, the Board notes that the current 10 percent 
rating assigned for the veteran's right knee disorder 
represents the most disabling that this disorder has been 
since the date of the grant of service connection for right 
knee tendonitis, which in this case is December 30, 2000, the 
day following the veteran's service discharge.  Accordingly, 
staged ratings for the veteran's right knee disability are 
not warranted. Fenderson v. West, supra.

IV.	Increased Rating For Pes Planus.  


During an October 2000 VA examination, the veteran complained 
of foot pain with standing or walking.  She said that she had 
weekly flare-ups of this problem, which are caused by 
prolonged marching or standing or wearing boots.  Evaluation 
revealed mild flattening of the arches of both feet.  It was 
noted that the veteran wore corrective shoes and a right knee 
brace to relieve her symptoms. There was good alignment of 
the Achilles tendons bilaterally on both weight bearing and 
non-weight bearing. There was no sign of hallux valgus, 
painful motion, edema, irritability, weakness, or tenderness 
in the feet.  X-rays of the feet were normal.  The diagnoses 
of the examination included mild pes planus.  

On a RO hearing before the undersigned conducted in May 2004 
the veteran testified that her feet ached when she stood on a 
hard surface for a prolonged period.  She said that she wore 
tennis shoes in order to relieve her foot pain.  

During a May 2005 VA examination of the feet, the veteran 
said that she would experience foot pain after a day of 
prolonged standing. She denied morning pain, stiffness, 
swelling, calluses, tendon pain, or problems wearing shoes.  
Flare-ups were denied.  On evaluation there was no pain on 
foot motion, but there was pain and tenderness in the distal 
calyx upon stretching of the plantar fascia.  There were no 
callosities, inward displacement, or spasm of the tendo 
Achilles on manipulation.  The diagnosis was moderate pes 
planus with minimal impairment.  

Under Diagnostic 5276, a zero percent rating is assigned for 
bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch. A 10 percent rating is assigned for 
moderate flatfoot with the weight-bearing line being over or 
medial to the great toe, inward bowing of the tendo Achilles, 
and pain on manipulation and use of the feet. A 30 percent 
evaluation is assigned for bilateral pes planus if severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc), accentuated pain on manipulation and use, 
indications of swelling on use, with characteristic 
callosities. A 50 percent evaluation is assigned for 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surface of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, and not improved by orthopedic shoes or 
appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

Review of the record reveals that the only significant 
symptom of pes planus in this case is some aching in the feet 
after prolonged standing.  The veteran does not currently 
require a built-up shoe or arch and there is no indication 
that the weight-bearing line in either foot is medial to the 
great toe.  Examinations have also not revealed inward bowing 
of the tendo Achilles, or pain on manipulation of either 
foot.  The veteran's disability due to pes planus has 
recently been described as minimal.  Symptomatology of this 
extent is adequately reflected at present by the 
noncompensable rating now in effect for pes planus.  

In addition, the Board notes that the current noncompensable 
rating assigned for the veteran's pes planus represents the 
most disabling that this disorder has been since the date of 
the grant of service connection for acne, which in this case 
is December 30, 2000, the day following the veteran's service 
discharge.  Accordingly, staged ratings for the veteran's pes 
planus are not warranted. Fenderson, supra 12 Vet. App. 119 
(1999).

V.	Increased Rating For Acne.  

On a VA examination conducted in October 2000, the veteran 
was diagnosed as having minimal acne on the forehead and 
chin.  

During a May 2004 RO hearing before the undersigned the 
veteran said that her skin problem was due to her exposure to 
jet fuel during service. She said that the condition was 
treated with medication and was not as bad as when she was in 
the service. 

On a VA examination conducted in October 2004, it was 
reported that the veteran used Retin-A as spot treatment for 
acne.  It was reported that she used this medication 
incorrectly for intermittent spot treatment for her acne 
lesions every few weeks as needed.  No systemic involvement 
was reported.  On evaluation, the veteran had 2+ papules and 
pustules on her back, chest, and face.  She also had larger 
cystic and nodular lesions on her face and ice pick scarring 
on the forehead and perioral distribution.  Acne was diffuse 
over the forehead, cheeks, nose, and chin.  The acne on the 
face consisted of comedones, papules, pustules, and deeper 
inflamed nodules.  Acne on the back and chest involved 
papules and pustules.  It was said that approximately 10 
percent of her exposed skin was involved and about 20 percent 
of her total skin area.  

There has been a recent change in the schedular criteria for 
evaluation of skin disabilities, which became effective 
August 30, 2002. 67 Fed. Reg. 49,590-49,599 (July 31, 2002) 
(to be codified as amended at 38 C.F.R. § 4.118). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

A liberalizing law will generally be held to have no 
retroactive effects. VAOPGCPREC 7-2003. Thus, if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the rating criteria in effect prior to August 30, 2002 
(and at the time of the June 2002 rating decision culminating 
in the instant appeal), there is no specific diagnostic code 
for acne vulgaris and that condition is rated, by analogy, 
under the criteria for evaluating eczema. See 38 C.F.R. § 
4.20. Eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area is assigned a 
10 percent disability rating. If the exudation or itching is 
constant and there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned. To 
warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptional repugnance must be shown. 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001). 

Under the criteria of Diagnostic Code 7800 in effect prior to 
August 30, 2002, a disfiguring head, face or neck scar which 
is no more than slight is rated noncompensable.  Such a scar 
which is moderately disfiguring, is rated at 10 percent.  
Such a scar which is severe, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, is 
rated at 30 percent, and a scar which is a completely or 
exceptionally repugnant deformity of one side of the face or 
a repugnant bilateral disfigurement is rated at 50 percent. 
38 C.F.R. § 4.118, Diagnostic Code 7800. 

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial. 
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent is 
assigned a noncompensable rating. Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck is rated as 10 percent disabling. If deep acne (deep 
inflamed nodules and pus- filled cysts) affects 40 percent or 
more of the face and neck, a 30 percent rating is warranted. 
In the alternative, the disability can be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability. 67 Fed. Reg. 
49596 (2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7828).

Under the revised Diagnostic Code 7800, disfigurement of the 
head, face or neck with one characteristic of disfigurement 
is rated as 10 percent disabling. With visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement, a 20 percent rating is 
warranted. 67 Fed. Reg. 49596 (2002) (to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7800).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.

After a review of the record, including two VA examinations 
of the veteran's skin, the Board concludes that neither the 
old or new criteria for the evaluation of the acne provide a 
basis for an evaluation in excess of the 10 percent 
evaluation currently assigned for this disability.  The 
record does not indicate that the veteran's acne results in 
constant exudation or itching as is required for an 
evaluation of 30 percent under the old criteria of Diagnostic 
Code 7806.  The evidence also does not demonstrate that the 
veteran's acne disability results in the equivalent of severe 
scarring that produces such manifestions as marked and 
unsightly deformity of the eyelids, lips, or auricles.  Since 
that is the case, an evaluation in excess of 10 percent is 
also not warranted under the old criteria of Diagnostic Code 
7800.

Moreover, the clinical evidence does not demonstrate that the 
veteran's acne affects 40 percent or more of the face and 
neck area.  Since that is the case, an evaluation in excess 
of 10 percent is not warranted under the criteria of 
Diagnostic Code 7828 in effect on and subsequent to August 
30, 2002.  Finally, the record does not demonstrate that the 
veteran's acne results in palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement enumerated in 38 C.F.R. § 4.118.  Since that is 
the case, an evaluation in excess of 10 percent for the 
veteran's acne is also not supported by the revised criteria 
of Diagnostic Code 7800.  

In view of the above, the Board concludes that the veteran's 
acne disability is adequately reflected by the 10 percent 
rating currently assigned for this disability.  In addition, 
the Board notes that the current 10 percent schedular rating 
for the veteran's acne disability represents the most 
disabling that this disorder has been since the date of the 
grant of service connection for acne, which in this case is 
December 30, 2000, the day following the veteran's service 
discharge.  Accordingly, staged ratings for the veteran's 
acne are not warranted. Fenderson, supra.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

An original disability rating of 50 percent for PTSD with 
bipolar disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

An original disability rating in excess of 10 percent for 
right knee tendonitis is denied.  

An original disability rating in excess of 10 percent for 
acne vulgaris is denied.  

An initial compensable disability rating for pes planus is 
denied.  


REMAND

In its remand of September 2004, the Board instructed the RO 
to afford the veteran an examination of her service connected 
lumbar spine disability.  VA orthopedic examinations were 
conducted in October 2004 and May 2005, but neither 
examination provided clinical data regarding the lumbar 
spine.  Both examinations provided clinical data on the 
cervical spine, for which service connection is not currently 
in effect.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998). In Stegall the Court held that "where . 
. . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance." 
Id.

In view of the above, the issue of entitlement to an initial 
compensable rating for a lumbar spine disability must be 
again REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination. The claims file 
must accompany the examination request 
and the completed examination report(s) 
should reflect review of relevant 
evidence. All indicated studies, 
including X-rays and range of motion 
studies for the low back in degrees, 
should be performed. The examiner should 
address the following issues:

A.  In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain. 
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain. The 
examiner should identify normal ranges of 
low back motion and then state the 
veteran's actual passive and active 
ranges of low back motion in degrees. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described. To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.   
 
B.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
in the low back on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare- ups. If this is not 
feasible, the examiner should so state.   

C.	The examiner should specifically 
identify any evidence of neuropathy or 
other neurological deficit due to the 
service- connected low back disability, 
to include characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk. The examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by 
a physician.   
 
2.  When all of the development 
requested above has been completed to 
the extent possible, the claims should 
again be reviewed on the basis of the 
additional evidence. If the benefits 
sought on appeal are not granted in 
their entirety, then the veteran and her 
representative should be furnished with 
a supplemental statement of the case, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


